MANUFACTURING, MARKETING AND DISTRIBUTION AGREEMENT BANJO MINNOW This Agreement ("Agreement") is by and between BANJO BUDDIES ("Banjo") a Maine Corporation, 100 Route 201, P.O. Box 100, The Forks, ME 04985 and DIRECT SUCCESS LLC #3 (''Direct Success"), 575 Anton Boulevard, Suite 590, Costa Mesa, California 92626, a California Corporation, both of which are sometimes referred to herein as a "party" or the "parties." WHEREAS, Banjo has invented and developed a fishing lure product currently known as "Banjo Minnow" (the "Product”, and when more than one - "Products"); and WHEREAS, Direct Success is in the business, among other things, of manufacturing, advertising, marketing and distributing products in various media, including television, print, and retail; and WHEREAS, the parties wish to set forth in this Agreement their understanding of the terms, and conditions upon which Banjo will grant to Direct Success rights to manufacture, use, distribute, sell, advertise, promote and otherwise exploit the Products. NOW THEREFORE in consideration of the premises and the mutual promises and undertakings set forth herein, and intending to be legally bound hereby, the parties agree as follows: 1.Manufacturing, Marketing and Distribution Rights. 1.1Grant of Rights. Banjo hereby grants to Direct Success during the Term the following rights (the "Manufacturing, Marketing and Distribution Rights"), which Direct Success may, but is not obligated to, exercise alone or through any one or rnore of its affiliates or contract out through other companies: (a)Generally. The exclusive right, license and privilege during the Term (as hereafter defined) and throughout the World (the "Territory") to manufacture, use, distribute, sell, advertise, promote and otherwise exploit the Products and all improvements, line extensions and modifications thereof by any and all means and media, in any and all markets including but not limited to broadcast, cable, satellite and all other forms of television transmission now existing or hereafter developed, including without limitation, infomercials, commercial spots, promos, television shopping programs such as QVC and HSN, radio, electronic and computer retailing media (such as the Internet), an print media, direct mail solicitation, package inserts, inbound and outbound telemarketing, credit card syndication, CD-ROM, catalog sales, retail sales, and all other channels or means of distribution now existing or hereafter developed; (b)Use of Patents; Know-How; Secret Formula.The right to use any U.S. and foreign patents that exist or that may issue that include claims embodied in, or that read on, the Product and on like or related matter developed, owned or controlled by Banjo (collectively referred to as the "Patents"), and all know- how and secret formulas that may be in the possession or control of Banjo relating to the manufacture of the Products; (c)Use of Trademarks.The exclusive right to use any and all trademarks that Banjo may own or control with respect to the Product, including “Banjo” (the "Trademarks”), and the right to advertise, promote, market, sell and distribute the Products under or in connection with such other trademarks or identifying names or marks as Direct Success may determine.Notwithstanding the above, Banjo will be allowed to market and distribute the Product and other products bearing the Banjo name on the internet, subject to the conditions noted in Section 2.4. Banjo warrants that it has the exclusive rights to use the Banjo trademark; (d)Use of Banjo’s Artwork.The right to copy and use any and all artwork and promotional materials that Banjo may own or control with respect to the Products (“Banjo's Artwork”), copies of all of which Banjo shall make available to Direct Success for this purpose; (e)Names, Likenesses and Endorsements.The right to use all names, likenesses (including, without limitation, photographs, illustrations, films and videotapes), endorsements and testimonials of all endorsers and other persons that Banjo may own or control with respect to the Products except Bill Dance, Joe Renosky, and any of Joe Renosky's suppliers; (f)Packages.The right to develop such groupings, ensembles, configurations and packaging of the Products and either ancillary goods for sale as Direct Success may determine; and (g)Subdistributors.The right to appoint such sub-distributors (other than Tristar) as Direct Success, in its sole judgment, may deem appropriate in order to market and distribute the Products. 1.2Exclusivity.During the term of this Agreement, Banjo shall not directly or indirectly, either alone or in participation with any other person or entity, engage in or be involved with manufacturing, marketing or distributing the Product, or any other products similar in design, composition, content or function to the Product, or any other product under the Banjo Minnow name, except through the Internet as noted in Section2.4 and except to and for the benefit of Direct Success as provided herein. 1.3Prices.Direct Success, in its sole judgment, shall have the right to sell and distribute the Products at such prices, and on such terms and conditions (including shipping and handling charges), as Direct Success may establish. 1.4Qualitv Control.Direct Success shall adhere to any reasonable requests and directions of Banjo relating to the maintenance of the quality of the Products manufactured pursuant to the terms of this Agreement. 2 1.5Third Party Contract Manufacturer.Direct Success intends and is authorized to manufacture the Products by contract with a third party manufacturer. 2.Consideration to Banjo.Direct Success will pay Banjo a royalty on all sales including Test Marketing sales based on the combined amount of Television Gross Sales and Other Gross Sales (“Combined Sales”). For cumulative Combined Sales less than $10,000,000.00 the royalty percentage will be three percent (3%); for Combined Sales from $10,000,000.00 to $20,000,000.00 the royally percentage will be increased to four percent (4%); and for Combined Sales in excess of S20,000,000.000 the royalty percentage will increase to five percent (5%). 2.1Royalties will be paid be paid quarterly within 30 days of each quarter's end by Direct Success to Banjo on Television Gross Sales, as defined below, and Other Gross Sales as defined below, in accordance with the provisions below (the aforesaid royalties are sometimes referred to collectively herein as "Royalties"). Royalty statements shall accompany all royalty payments and itemize Kits and Upsells and, where practicable, the categories of sales, media expenditures and prices charged for the Products. Delinquent royalty payments shall bear interest at 10% per annum. 2.2"Television Gross Sales" shall mean the gross monies received by Direct Success or any Direct Success parent, subsidiary or affiliated company or otherwise credited to Direct Success's account any wherein the Territory in connection with the sale of Product and Upsell via inbound telephone calls, remittances mailed in, or other means, in response to the televising of the Commercial, after deducting therefrom: (a)All payments to customers on account of rejection or return of any products; (b)All losses due to credit card chargebacks and bad checks; (c)All applicable state sales taxes if collected; and In the event Direct Success assigns or retains a third party to independently market the Product on television in the United States, the applicable royalty percentage noted in Section 2 above due Banjo shall accrue and be paid by Direct Success on sales as if they were made by Direct Success. 3 2.3“Other Gross Sales” shall mean the gross monies received by Direct Success or credited to Direct Success's account anywhere in the Territory in connection with the sale of Product and Upsell via any means or media other than those specified as Television Gross Sales including, without limitation, cross promotion, continuity, radio, print, direct mail, direct sales, telemarketing and telemarketing reads, credit card syndication, catalogs, retail and wholesale, after deducting therefrom: (a)All payments to customers on account of rejection or return of any products; (b)All losses due to credit card chargebacks and bad checks; (c)All applicable state sales taxes if collected; and 2.4(a)Internet Kit Sales. Direct Success shall assume exclusive management of Internet Kit Sales operations (i.e. all revenues and expenses shall belong to Direct Success until such time that this Agreement is terminated or Direct Success returns management operations of Internet Kit Sales to Banjo) from the date the Infomercial first airs/tests. If Direct Success elects not to continue ownership and management of Internet Kit Sale, Banjo may, at its option, purchase as much as 60 days of inventory (if available) from Direct Success at Direct Success' costs; Direct Success shall pay Banjo a non refundable but recoupable monthly royalty advance of $2,700.00 ($32,400.00/12) due on the date the Infomercial first airs/tests and on each 30 day anniversary thereafter. This $2,700.00 non-refundab1e but recoupable monthly advance will continue to be paid by Direct Success to Banjo at the beginning of each month that Direct Success desires to retain management of these operations. To maintain management and ownership of Internet Kit Sales, Direct Success shall pay Banjo an additional advance calculated as the difference between$32,400.00 less the total of the previously paid monthly non-refundable advances of $2,700.00 on or before six months from the date the Infomercial first airs/tests. During the time Direct Success assumes management and operations for Internet Kit Sales, these sales will be treated as Other Gross Sales for royalty calculation purposes. (b) Internet Parts Sales. Banjo shall market Internet Part Sales and other non-kit products bearing the Banjo name at its own expense and shall retain all profits from its efforts until such time as Direct Success, at its option, elects to assume management of operations of Internet Parts Sales. Direct Success shall provide a link to Banjo's website on any website created by Direct Success for Products sales until such time that Direct Success elects to assume the management of operations of Internet Part Sales. At that time, all revenues and expenses will belong to Direct Success until this Agreement is terminated, at which time they shall revert back to Banjo. If Direct Success assumes ownership and management of Internet Part Sales, Direct Success will purchase Banjo's non-defective existing parts inventory from Banjo at Banjo's costs. Direct
